Citation Nr: 9906380	
Decision Date: 03/09/99    Archive Date: 03/18/99

DOCKET NO.  97-05 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for chronic residuals of 
meningitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Acosta, Associate Counsel


INTRODUCTION

The veteran had more than seven years of active military 
service that included the periods between October 1957 and 
September 1963 and February 1965 to May 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1995 rating decision of the 
Department of Veterans Affairs (VA) Atlanta, Georgia, 
Regional Office (RO).

The Board notes that the veteran has said that he currently 
is in receipt of disability benefits from the Social Security 
Administration (SSA).  Copies of the decision granting these 
benefits and the medical evidence on which the decision was 
based are not of record.  Generally, this fact would warrant 
a remand to secure this evidence, which the United States 
Court of Appeals for Veterans Claims (the Court) has said is 
not controlling for purposes of VA adjudications but 
certainly pertinent to the adjudication of a claim for VA 
benefits.  See, in this regard, Murincsak v. Derwinski, 2 
Vet. App. 363 (1992).

In the present case, however, the Board is of the opinion 
that the above additional development is unnecessary due to 
the fact that, as thoroughly explained below, the veteran has 
submitted a claim for service connection that is simply not 
well grounded or capable of substantiation and it is highly 
unlikely that the data that is needed for the claim to be 
well grounded could be obtained from the SSA records.  

The record also shows that, while the veteran initially 
requested a travel board hearing, he thereafter withdrew his 
request for such a hearing and said that he instead wanted 
the claim to be forwarded to the Board for its review on 
appeal.  See, in this regard, a report of contact (VA Form 
119) that was dated on February 10, 1999.

The appealed claim is now ready for its disposition by the 
Board.


FINDING OF FACT

It has not been objectively shown that the veteran suffered 
from meningitis during service and that he currently suffers 
from any chronic residuals of that claimed condition.

CONCLUSION OF LAW

The veteran has failed in his initial duty to submit a claim 
of entitlement to service connection for chronic residuals of 
meningitis that is well grounded or capable of 
substantiation.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR THE FINDING AND THE CONCLUSION

The threshold question that must be resolved at the outset of 
the analysis of any issue is whether the appealed claim is 
well grounded; that is, whether it is plausible, meritorious 
on its own, or otherwise capable of substantiation.  Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).  The Court has said 
that VA's statutory "duty to assist" under 38 U.S.C.A. 
§ 5107(a) (West 1991) does not arise until there is a well-
grounded claim.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

The Board does not have jurisdiction to adjudicate claims 
that are not well grounded.  Boeck v. Brown, 6 Vet. App. 14, 
17 (1993).  An appellant has, by statute, the duty to submit 
evidence that a claim is well-grounded, which means that the 
evidence must "justify a belief by a fair and impartial 
individual" that the claim is plausible.  38 U.S.C.A. 
§ 5107(a) (West 1991).  When such type of evidence is not 
submitted, the initial burden placed on the appellant is not 
met.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992).

In order for a claim for service connection to be well 
grounded, there must be competent evidence of a current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury during service (lay or 
medical evidence), and of a nexus between the inservice 
injury or disease and the current disability (medical 
evidence).  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  

Evidentiary assertions by the appellant must be accepted as 
true for the purposes of determining whether a claim is well-
grounded, except where the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  However, where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is plausible or possible is required.  See Murphy, at 
81.  Further, in the absence of proof of a present 
disability, there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 
C.F.R. §§ 3.303, 3.304, 3.305 (1998).  Service connection may 
also be granted for any disease diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1998).

In the present case, the veteran contends that, while the 
record does not reveal a diagnosis of meningitis during 
service, a physician actually told him that he had spinal 
meningitis when he was hospitalized during service in June 
1962 and this physician also told him at that time that he 
was lucky that he had recovered and had not been left 
paralyzed by the meningitis episode.  The veteran also 
contends that he currently suffers from the chronic residuals 
of the inservice episode of meningitis that he believes 
include arthritis of multiple joints, bursitis and diabetes 
and that, consequently, he is entitled to be service-
connected for such residuals of meningitis.

A review of the service medical records reveals that the 
veteran complained of headaches in January 1958, which 
warranted a diagnosis of headaches of unknown etiology.  It 
also shows that, in fact, the veteran was hospitalized for 10 
days in June 1962 with a one-day history of pain in the left 
shoulder and left upper extremity, a sore throat, fever-type 
chills, a left occipital headache and some dizziness, as well 
as a reported bodyweight loss of more than 20 lbs.  The 
report reflecting this admission also reveals, however, that 
the physical examination was normal, except for neck and left 
shoulder pain and discomfort.  Laboratory and X-Ray studies, 
which included a lumbar puncture, blood chemistry studies, a 
chest X-Ray, cervical spine films and a basal metabolic rate, 
were also within normal limits and it was noted that the 
symptoms progressively improved during the hospital stay, 
with complete resolution of the neck and left shoulder 
distress, and that studies to rule out diabetes, tuberculosis 
and hyperthyroidism were inconclusive.  The diagnosis was 
listed as an influenzal (flu) syndrome. 

The service medical records also reveal what, on a first 
glance, appears to refer to an upper respiratory infection 
("U.R.I.") episode in August 1963, although it seems that 
the examiner actually meant to refer to an urinary tract 
infection (U.T.I.), as he or she also added the phrase 
"frequency of urination" to that entry and apparently 
initially recommended an urinalysis but thereafter changed 
his or her mind, as the word "urinalysis" was crossed out.

The service medical records further reveal an April 1965 
episode of neck and left shoulder pain and headaches, which 
apparently was felt to possibly be related to problems at the 
T1-T2 levels of the spine and maybe to a 1962 incident.

None of the service medical records, which include several 
reports of medical examination and medical history that were 
prepared on induction, during active duty and just before 
separation in May 1965, reveals a diagnosis of meningitis.  
Similarly devoid of any evidence of the manifestation of 
meningitis at any time is the post-service medical evidence 
in the record, which essentially consists of the report of a 
VA medical examination that the veteran underwent in April 
1966, which reflects the history that the veteran provided 
regarding the June 1962 incident but does not reveal that he 
said that he had been diagnosed with meningitis at that time 
in 1962, as he now claims, and a VA discharge summary that 
reflects a July/August 1995 hospitalization for almost two 
weeks due to complaints of headaches, disorientation, jerky 
movements of the head and shortness of breath with seizures.

According to the above report reflecting the July/August 1995 
VA hospitalization, the veteran was brought in for evaluation 
by his wife due to his headaches and disorientation problems, 
as well as a short seizure episode that had lasted for a few 
seconds to half a minute.  He said that he had a history of 
diabetes mellitus, that he had not been taking any 
medications for some time and denied any head trauma.  A VA 
neurologist reportedly indicated that the veteran might have 
some cerebral infarct for inflammatory or neoplastic lesion 
in his right temporal area.

The above report further reveals that studies conducted 
during this VA admission, which had included a CT scan of the 
head and a carotid Doppler study, were all normal except for 
an hemoglobin test that revealed evidence consistent with 
poor control of the diabetes and an EEG that revealed 
evidence consistent with short waves in the right temporal 
area consistent with seizure activity.  The diabetes was 
treated and the veteran was started on Dilantin, which 
reportedly was "very effective in controlling the 
seizures."  Upon discharge, the veteran had no headaches nor 
any seizure-like activity, was taught about his diabetes and 
was seen by a dietitian.  A seizure disorder secondary to a 
cerebrovascular accident, diabetes mellitus, Type II, and 
obesity, were diagnosed.

The Board finds none of the Caluza criteria for the 
submission of a well-grounded claim for service connection 
has been met in the present case, as it has not been 
objectively demonstrated that the veteran suffered from 
meningitis during service and that he currently suffers from 
any chronic residuals of that claimed inservice episode.  The 
Board acknowledges the fact that the veteran currently 
suffers from diabetes mellitus and a seizure disorder 
secondary to a cerebrovascular accident but there is no 
competent medical evidence in the record demonstrating that 
either medical condition, both first noted more than 30 years 
after the veteran's separation from active military service, 
should be considered a chronic residual of the claimed, but 
unconfirmed, inservice episode of meningitis.

It is noted that the only evidence suggesting a possible 
nexus between any current chronic disease and the claimed, 
but unconfirmed, inservice episode of meningitis consists of 
the veteran's own unsubstantiated statements to that effect.  
The Board does not doubt the good faith of these statements.  
However, not only are they not supported by competent medical 
evidence in the record, but they are lay statements and, as 
such, they are considered insufficient to render a claim for 
service connection well grounded.  See, Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

In view of the above, the Board concludes that the veteran 
has failed to meet his initial duty to submit a claim for 
service connection that is well grounded or capable of 
substantiation, as it has not been objectively shown that the 
veteran suffered from meningitis during service and that he 
currently suffers from any chronic residuals of that claimed 
inservice episode.  The veteran's failure to do so translates 
into a lack of a duty to further assist him and also means 
that the Board has not acquired jurisdiction over the claim, 
which must be denied.  See, Ramey, at 46.

Finally, the Board notes that the veteran has not reported 
that any additional competent and pertinent evidence exists 
that, if obtained, would establish a well-grounded claim for 
service connection for the chronic residuals of meningitis.  
In fact, in this regard it is noted that, in response to an 
RO's letter asking him for any such additional evidence, the 
veteran said, in a September 1995 VA Form 21-4138, that he 
had no record of treatment received over the years from 
private physicians and that he did not remember any names or 
addresses of those physicians who had treated him.  Under 
these circumstances, VA has no further duty to assist the 
veteran, as per the provisions of 38 U.S.C.A. § 5103(a) (West 
1991), in the development of said claim.  See, Epps v. Brown, 
9 Vet. App. 341 (1996); Robinette v. Brown, 8 Vet. App. 69 
(1995).


ORDER


Service connection for chronic residuals of meningitis is 
denied.



		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals

- 7 -


